Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-29-2020 under new application; which have been placed of record in the file. Claims 1-6 are pending. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG YOUNG WOO (KR20100090139 A) in view of YOON Sung-Jin (US 20150185923 A1).

Regarding Claim 1, JUNG YOUNG WOO (KR20100090139 A) suggests an indirect touch apparatus for touching indirectly a touch object page 4, Lines 17-19, page 5, Lines 4-7 suggests indirect touch input apparatus consists a capacitive handle with brush touching the touch panel), the indirect touch apparatus comprising: a housing (please see page 5, Lines 9-11) having a draw-in/out guide path concaved in a longitudinal direction (page 5, lines 9-16, page 9, Lines 10-12, the guide protrusion 110 slides along the guide slot 410, deviates from the longitudinal direction of the guide slot 410 suggests guide path concaved (or convexed) in a longitudinal direction, so as to fix the guide protrusion 110, figures 4, 5); a touch part slidably provided on the draw-in/out guide path and drawn out to come in contact with the touch object (page 4, Lines 17-23, page 5, Lines 9-16); and a pressing part drawing in/out the touch part to/from the housing (page 4, Lines 17-23, page 5, Lines 9-23, the brush is coupled to one end of the body, one end is opened in the shape of an elongated rod, the body is inserted 
JUNG YOUNG WOO (KR20100090139 A) does suggest input device being capacitive brush hair being input touch where user hand is holding the brush not touching touch panel
However, JUNG YOUNG WOO (KR20100090139 A) fails to disclose or recite indirect touch input on a touch panel.
However, prior art of YOON Sung-Jin (US 20150185923 A1) does recite and disclose indirect touch input (paragraph 161)
JUNG YOUNG WOO (KR20100090139 A) teaches touch panel with hand held brush with handle spring loaded in a housing includes bristles or hair capacitively sensing touch, draw-in/out with guide path and drawn out with push to come in contact with the touch object
YOON Sung-Jin (US 20150185923 A1) teaches indirect touch input.
JUNG YOUNG WOO (KR20100090139 A) teaches input device being capacitive brush hair being input touch where user hand is holding the brush not touching touch panel
JUNG YOUNG WOO (KR20100090139 A) does not disclose or recite indirect 
JUNG YOUNG WOO (KR20100090139 A) contained a device which differed the claimed process by the substitution of the step of indirect touch input to touch panel. YOON Sung-Jin (US 20150185923 A1) teaches substituted step of indirect touch input to a touch panel and their functions were known in the art to enabling to protect a touch panel from environmental as well as contamination or sharp fingernails damages. JUNG YOUNG WOO (KR20100090139 A) step of indirect touch input to a touch panel of YOON Sung-Jin (US 20150185923 A1) and the results would have been predictable and resulted in enabling to protect a touch panel from the damaged by contamination or sharp fingernails as well as environment (JUNG YOUNG WOO (KR20100090139 A) page 3, Lines 5-6, 21-23) at the same time identify different direct or indirect touch input (YOON Sung-Jin (US 20150185923 A1) paragraph 6).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding Claim 2, JUNG YOUNG WOO (KR20100090139 A) suggests a cover part which is provided at a front end of the housing and selectively covers an end of the draw-in/out guide path (page 5, Line 8)

Regarding Claim 3, JUNG YOUNG WOO (KR20100090139 A) suggests while the cover part is provided at the front end of the housing, the cover part opens the end 

Regarding Claim 4, JUNG YOUNG WOO (KR20100090139 A) suggests while the cover part is provided at the front end of the housing, the cover part opens the end of the draw-in/out guide path in advance with a time lag before coming into contact with the touch part while the touch part is moved in a direction to be drawn out by the pressing part and closes the end of the draw-in/out guide path with a time lag after the touch part is drawn (please see figure 2, page 5, Line 8 suggests the brush has cap to cover. Further please notice the page 4, Lines 17-23, page 5, Lines 9-23, the brush is coupled to one end of the body, one end is opened in the shape of an elongated rod, the body is inserted therein a housing in which the body is installed slidably back and .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG YOUNG WOO (KR20100090139 A) in view of YOON Sung-Jin (US 20150185923 A1) as applied to claims 1-4 above and further in view of Chang Christy et al. (US 20150022503 A1).

Regarding Claim 5 JUNG YOUNG WOO (KR20100090139 A) fails to suggest the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof.
However, prior art of Chang Christy et al. (US 20150022503 A1) suggests the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof (please see paragraphs 15, 17 and 32).
JUNG YOUNG WOO (KR20100090139 A) teaches touch panel with hand held brush with handle spring loaded in a housing includes bristles or hair capacitively sensing touch, draw-in/out with guide path and drawn out with push to come in contact with the touch object

JUNG YOUNG WOO (KR20100090139 A) teaches input device being capacitive brush hair being input touch where user hand is holding the brush not touching touch panel
JUNG YOUNG WOO (KR20100090139 A) does not teach the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof.
JUNG YOUNG WOO (KR20100090139 A) contained a device which differed the claimed process by the substitution of the step the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof. Chang Christy et al. (US 20150022503 A1) teaches substituted step of the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof and their functions were known in the art to enabling to sanitized stylus pen when stylus pen in use. JUNG YOUNG WOO (KR20100090139 A) step of the touch part is made of an antimicrobial material or the antimicrobial material is contained therein or coated on the surface thereof of Chang Christy et al. (US 20150022503 A1) and the results would have been predictable and resulted in enabling to maintain Stylus pen housing is sanitary when the stylus pen is in use (Chang Christy et al. (US 20150022503 A1) paragraph 15).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 6, Chang Christy et al. (US 20150022503 A1) suggests and the touch part is made of a conductive material or the conductive material is contained therein or coated on the surface thereof (paragraphs 15, 17, 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	CHUNG; Seungmin (US 20140267108 A1) disclosure; paragraph 93, 98.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-11-2022